                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     JOYCE SIMMONS,                                      Case No.18-cv-04099-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER GRANTING MOTION FOR
                                                 v.                                          VOLUNTARY DISMISSAL
                                  10

                                  11     W. Z. JENKINS, II, et al.,                          Re: Dkt. Nos. 18, 19
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Joyce Marie Simmons, a federal prisoner, filed the instant pro se civil rights action which

                                  15   the Court construed as a Bivens action. Dkt. No. 13. The Court dismissed certain claims and

                                  16   ordered the cognizable claims served on defendants. Id. On January 4 and 8, 2019, Ms. Simmons

                                  17   filed letters stating that the issues in the complaint have been resolved, and requesting that the case

                                  18   be dismissed. Dkt. Nos. 18, 19.

                                  19          A plaintiff may voluntarily dismiss her complaint with or without order of this Court. See

                                  20   Fed. R. Civ. P. 41(a)(1)(A), (a)(2). Because no opposing party has yet been served, Ms.

                                  21   Simmons’s letter requesting dismissal is construed as a “notice of dismissal,” which requires no

                                  22   order from the Court. See Fed. R. Civ. P. 41(a)(1)(A)(I). The motion is GRANTED, and this

                                  23   action is DISMISSED. The Clerk of the Court shall close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 15, 2019

                                  26
                                  27
                                                                                                     VIRGINIA K. DEMARCHI
                                  28                                                                 United States Magistrate Judge
